EXHIBIT 10.1

 

AMENDMENT NO. 1

 

Dated as of April 27, 2014

 

to

 

CREDIT AGREEMENT

 

Dated as of April 27, 2012

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of April 27, 2014 by and
among The Allstate Corporation, a Delaware corporation (the “Company”), Allstate
Insurance Company, an Illinois insurance company (“Allstate Insurance”),
Allstate Life Insurance Company, an Illinois insurance company ( “Allstate Life”
and, together with the Company and Allstate Insurance, the “Borrowers”), the
financial institutions listed on the signature pages hereof and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”), under that
certain Credit Agreement dated as of April 27, 2012 by and among the Borrowers,
the financial institutions from time to time party thereto as Lenders and the
Administrative Agent (the “Credit Agreement”).  Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Credit Agreement.

 

WHEREAS, the Company has requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement; and

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
amend the Credit Agreement on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders and the Administrative Agent hereby agree to the following amendments to
the Credit Agreement.

 

1.                                    Amendments to the Credit Agreement. 
Effective as of the Amendment Effective Date (as defined below), the parties
hereto agree that the Credit Agreement is hereby amended as follows:

 

(a)                               Section 1.1 of the Credit Agreement is hereby
amended to insert the following new definitions in the appropriate alphabetical
order:

 

“Amendment No. 1 Effective Date” means April 27, 2014.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

--------------------------------------------------------------------------------


 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available for the applicable currency) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions that broadly restrict dealings with that
country or territory (currently, as of the Amendment No. 1 Effective Date,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country to the extent such Person is subject to Sanctions or (c) any
Person more than 50% owned or controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

(b)                              The definition of “LIBO Rate” appearing in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.  It is

 

2

--------------------------------------------------------------------------------


 

understood and agreed that all of the terms and conditions of this definition of
“LIBO Rate” shall be subject to Section 3.4.

 

(c)                               The definition of “Maturity Date” appearing in
Section 1.1 of the Credit Agreement is hereby amended to delete the reference to
“April 27, 2017” appearing therein and replacing such reference with a reference
to “April 27, 2019”.

 

(d)                              Section 2.8(a) of the Credit Agreement is
hereby amended (i) to delete the phrase “(not more than twice during the term of
this Credit Agreement)” appearing therein and replacing such reference with the
phrase “(not more than twice following the Amendment No. 1 Effective Date)”, and
(ii) to delete the phrase “30 days prior to each of the first and second
anniversary of the Effective Date” appearing therein and replacing such
reference with the phrase “30 days prior to each of the first and second
anniversary of the Amendment No. 1 Effective Date”.

 

(e)                               Each of Section 4.4(c) and Section 4.5 of the
Credit Agreement are hereby amended to delete the reference to “December 31,
2011” appearing therein and replace such reference in each case with a reference
to “December 31, 2013”.

 

(f)                                Article 4 of the Credit Agreement is hereby
amended to insert the following as a new Section 4.12 thereof:

 

SECTION 4.12.  Anti-Corruption Laws and Sanctions. The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents when acting on the Company’s or any Subsidiary’s behalf
with Anti-Corruption Laws and applicable Sanctions, and the Company, its
Subsidiaries and their respective officers and employees when acting on the
Company’s or any Subsidiary’s behalf and to the knowledge of the Company its
directors and agents when acting on the Company’s or any Subsidiary’s behalf,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) the Company, any Subsidiary or to the knowledge
of the Company or such Subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.

 

(g)                               Section 6.4 of the Credit Agreement is hereby
amended to insert a new sentence as the end thereof as follows:

 

The Company will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with  Anti-Corruption Laws and
applicable Sanctions.

 

(h)                              Section 6.8 of the Credit Agreement is hereby
amended to insert a new sentence as the end thereof as follows:

 

No Borrower will request any Borrowing, and no Borrower shall use, and the
Company shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for

 

3

--------------------------------------------------------------------------------


 

the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of  any Sanctions
applicable to any party hereto.

 

2.                                    Conditions of Effectiveness.  The
effectiveness of this Amendment (the “Amendment Effective Date”) is subject to
the satisfaction of the following conditions precedent:

 

(a)                               The Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrower, the Lenders and
the Administrative Agent.

 

(b)                              The Administrative Agent shall have received
favorable written opinions (addressed to the Administrative Agent and the
Lenders and dated the Amendment Effective Date) of (i) Susan L. Lees, Executive
Vice President, General Counsel and Secretary of the Company and acting as
counsel to the other Borrower and (ii) Sutherland Asbill & Brennan LLP, special
New York counsel for the Borrower, each covering such matters relating to the
Borrowers, this Amendment, the Credit Agreement as amended hereby and the
Transactions as the Administrative Agent shall reasonably request (and the
Borrower hereby requests such counsel to deliver such opinions).

 

(c)                               The Administrative Agent shall have received
such documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to (i) the organization, existence and good standing
of each Borrower, (ii) the authorization of the Transactions and the validity of
this Amendment and the Credit Agreement as amended hereby and (iii) any other
legal matters relating to Borrowers, this Amendment and the Credit Agreement as
amended hereby or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(d)                              The Administrative Agent shall have received a
certificate, dated the Amendment Effective Date and signed by the chief
executive officer or the chief financial officer or the controller of the
Company confirming (i) that the representations and warranties of the Borrowers
set forth in Article 4  of the Credit Agreement (as such Article 4 is modified
by this Amendment) are true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of the Amendment Effective
Date except to the extent that any such representations and warranties expressly
relate to an earlier date (including those contained in Sections 4.4(a),
4.4(b) and 4.8 of the Credit Agreement), in which case such representations and
warranties shall have been true and correct in all material respects (provided
that any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) on and as of such earlier date
and (ii) that there is no Default in existence as of the Amendment Effective
Date.

 

(e)                               The Administrative Agent shall have received,
for the account of each Lender party hereto that delivers its executed signature
page to this Amendment by no later than the date and time specified by the
Administrative Agent, an extension fee in an amount equal to the amount
disclosed by the Borrowers to the Lenders in writing prior to the date hereof.

 

(f)                                The Administrative Agent shall have received
payment of the Administrative Agent’s and its Affiliates’ fees and reasonable
out-of-pocket costs and expenses (including the reasonable fees, charges and
disbursements of Sidley Austin LLP, counsel to the Administrative Agent) in
connection with this Amendment.

 

3.                                    Representations and Warranties of the
Borrowers.  Each Borrower hereby represents and warrants as follows:

 

4

--------------------------------------------------------------------------------


 

(a)                               This Amendment and the Credit Agreement as
amended hereby constitute legal, valid and binding obligations of such Borrower,
enforceable in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, rehabilitation, moratorium or other laws
affecting creditors’ rights and rights of creditors of insurers generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(b)                              As of the date hereof and after giving effect
to the terms of this Amendment, (i) there is no Default in existence as of the
Amendment Effective Date and (ii) the representations and warranties of such
Borrower set forth in Article 4  of the Credit Agreement (as such Article 4 is
modified by this Amendment) are true and correct in all material respects
(provided that any representation or warranty qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of the
Amendment Effective Date except to the extent that any such representations and
warranties expressly relate to an earlier date (including those contained in
Sections 4.4(a), 4.4(b) and 4.8 of the Credit Agreement), in which case such
representations and warranties shall have been true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect shall be true and correct in all respects) on and as
of such earlier date.

 

4.                                    Reference to and Effect on the Credit
Agreement.

 

(a)                               Upon the effectiveness hereof, each reference
to the Credit Agreement in the Credit Agreement or any other Loan Document shall
mean and be a reference to the Credit Agreement as amended hereby.

 

(b)                              Except as specifically amended above, the
Credit Agreement and all other documents, instruments and agreements executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

 

(c)                               The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Administrative Agent or the Lenders, or constitute a waiver of any provision
of the Credit Agreement or any other documents, instruments and agreements
executed and/or delivered in connection therewith.

 

(d)                              This Amendment is a “Loan Document” under (and
as defined in) the Credit Agreement.

 

5.                                    Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

6.                                    Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

7.                                    Counterparts.  This Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Signatures delivered by facsimile or
PDF shall have the same force and effect as manual signatures delivered in
person.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE ALLSTATE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mario Rizzo

 

 

Name:

Mario Rizzo

 

Title:

Senior Vice President

 

 

and Treasurer

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

Name:

Samuel H. Pilch

 

Title:

Senior Group Vice President

 

 

and Controller

 

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Mario Rizzo

 

 

Name:

Mario Rizzo

 

Title:

Senior Vice President

 

 

and Treasurer

 

 

 

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

Name:

Samuel H. Pilch

 

Title:

Senior Group Vice President

 

 

and Controller

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Mario Rizzo

 

 

Name:

Mario Rizzo

 

Title:

Senior Vice President

 

 

and Treasurer

 

 

 

 

 

 

 

By:

/s/ Samuel H. Pilch

 

 

Name:

Samuel H. Pilch

 

Title:

Senior Group Vice President

 

 

and Controller

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

individually as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Rick Barracato

 

 

Name:

Rick Barracato

 

Title:

V.P.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michelle S. Dagenhart

 

 

Name:

Michelle S. Dagenhart

 

Title:

VP, Portfolio Manager

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jason Cassity

 

 

Name:

Jason Cassity

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert Chesley

 

 

Name:

Robert Chesley

 

Title:

Managing Director and Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Noam Azachi

 

 

Name:

Noam Azachi

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Peter J. Hallan

 

 

Name:

Peter J. Hallan

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Bonnie S. Wiskowski

 

 

Name:

Bonnie S. Wiskowski

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kenneth P. Sneider, Jr.

 

 

Name:

Kenneth P. Sneider, Jr.

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Nicole Limberg

 

 

Name:

Nicole Limberg

 

Title:

Relationship Manager, Vice President

 

--------------------------------------------------------------------------------